Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to amendment filed on 12/1/2021. Claims 1-4 and 7-10 are amended.  Claims 1-12 are pending. 
Allowable Subject Matter
Claims 1-12 are allowed.
REASONS FOR ALLOWANCE 
Applicant’s invention is drawn to a process for detecting cyber-attack threats in a network environment. 

The terminal disclaimer filed on 12/1/2021 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted on 12/4/2021.  The terminal disclaimer has been recorded.

The examiner finds applicant’s claim amendment(s) submitted on 12/1/2021, sufficient to overcome the teachings of prior art reference(s), Dupont et al. (US Patent Publication No. 2012/01373670 and Grossman et al. (US Patent No. 9,306,965).  The examiner notes that neither reference, alone or in combination, discloses applicant’s claim feature of, “the connected resources comprise one or more of people, devices, systems, and organizations within the network…the cyber-physical graph comprises nodes representing the connected resources, which each node having one or more properties containing descriptive information for the connected resource represented by that node…and the cyber-physical graph comprises edges representing the logical relationships

connected resources comprising a hardware device… generate expected behavior data of the connected resources within the network by applying a behavioral model to each node of the cyber-physical graph and storing the expected behavior data for that node as the one or more properties of that node…generate actual behavior data of the connected resources within the network from the time-series data and storing the expected behavior data for that node as the one or more properties of that node…detect deviations of the actual behavior data from the expected behavior data by comparing the expected behavior data properties of each node with the actual behavior properties of that node”, in conjunction with the other limitation element(s) of applicant’s claims. As such the examiner contends that applicant’s remarks and approved Terminal Disclaimer submitted on 12/1/2021 satisfy the record as a whole and therefore applicant’s claims are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Response to Arguments
Examiner’s Remarks –Double Patenting 
The examiner withdraws the rejection made under Double Patenting in view of applicant’s Terminal Disclaimer approved on 12/4/2021. 
Examiner’s Remarks – Rejection made under 35 USC §103
The examiner finds applicant’s remarks persuasive and therefore withdraws the rejection made under 35 USC §103. 



Art Made of Record 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Khalili; Aram Edgar et al. (US Patent Publication No. 2013/0055404) and Liu et al. (US Patent Publication No. 2011/0302640).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN F WRIGHT whose telephone number is (571)270-3826.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN F WRIGHT/              Examiner, Art Unit 2497